Citation Nr: 0946901	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to August 
1958 and from January 1961 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's accredited representative that a withdrawal of 
this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to an initial rating in 
excess of 20 percent for hepatitis C have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

In a November 2009 statement, the Veteran's local accredited 
representative indicated that "we are submitting this 
memorandum to withdraw pending appeal for entitlement to an 
increased evaluation for hepatitis C."  Thereafter, the 
national representative submitted a Motion to Withdraw 
Appeal.

In such circumstances, the Board has no choice but to 
withdraw the appeal.  Therefore, the Board finds that the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


